DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Triano et al. (US PGPub. No. 2017/0053564 A1).
In Reference to Claim 1, 2, 11, 12, and 14
 	Triano teaches (Claim 1) Chiropractic training apparatus, comprising: a physical model (item 100/200, fig’s 1-7) including at least a portion of a human spinal column (item 202, fig. 5); a plurality of pressure sensors disposed at predetermined locations on the model (items 224, fig’s 5-7; paragraph 0048); a pliable simulated skin layer of material covering the model and the pressure sensors (item 204 and its external surface, fig’s 5-7 and paragraphs 0043 and 0044), enabling a user to palpate the model through the simulated skin layer and locate internal structures associated with the model (paragraphs 0044 and 0048); and electronic circuitry operative to determine when pressure is applied to any of the plurality of pressure sensors during 
(Claim 2) wherein: the portion of the human spinal column includes a plurality of vertebral bodies; and at least a subset of the pressure sensors are disposed on the vertebral bodies (paragraphs 0048 and 0049);
(Claim 11) wherein the electronic circuitry is operative to sequentially scan the plurality of pressure sensors to determine when pressure is applied (paragraph 0069, fig. 10);
(Claim 12) further including: a computer operative to receive the electronic signal output by the electronic circuitry; a display device in communication with the computer (paragraph 0069); and wherein the display is operative to show an image representative of the physical model and information associated with pressure applied by a user to palpate the model (paragraph 0072, fig. 10);
(Claim 14) wherein the physical model is life-sized (paragraph 0040 and 0046). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Triano et al. in view of Hastings et al. (US Patent No. 10,467,927 B2).
In Reference to Claims 3-5
Triano teaches all of claims 1 and 2 as discussed above. 

Hastings teaches (Claim 3) wherein the vertebral bodies articulate through vertebral joints exhibiting a relative joint stiffness; and furthering including a mechanism facilitating adjustment of the relative joint stiffness (column 11 lines 20-40; and column 13 line 47 – column 14 line 30, items 80);
(Claim 4) wherein the mechanism facilitating adjustment of the relative joint stiffness includes a plurality of tensionable elongated members disposed along side or through the vertebral bodies (items 80, fig’s 11, 16, and 17);
	(Claim 5) wherein the mechanism facilitating adjustment of the relative joint stiffness includes a plurality of elongated elastic members disposed along side or through the vertebral bodies (items 80, fig’s 11, 16, and 17; column 13 lines 40-46).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the spinal model system of Triano with the feature of tensionable members as taught by the spinal model system of Hastings for the purpose of allowing the device to simulate a wider range of patient conditions and anomalies as taught by Hastings (column 11 lines 20-23), making the device more versatile, and more useful and attractive to the users. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Triano et al.
In Reference to Claims 6-8
Triano teaches all of claims 1 and 2 as discussed above. 
Triano further teaches (Claim 6) wherein: the plurality of vertebral bodies includes a plurality of lumbar vertebra having mammillary and spinous processes (fig. 5, paragraphs 0007, 
(Claim 7) wherein: the plurality of vertebral bodies includes a plurality of cervical vertebra having articular pillars and spinous processes (fig. 5, paragraphs 0007, 0040, and 0046); and pressure sensors disposed on the articular pillars and spinous processes (paragraphs 0048 and 0049).
(Claim 8) wherein: the plurality of vertebral bodies includes a plurality of thoracic vertebra having spinous processes and transverse processes (fig. 5, paragraphs 0007, 0040, and 0046); and pressure sensors disposed on the spinous processes and transverse processes (paragraphs 0048 and 0049).
The examiner notes that an anatomically correct articulable spine is disclosed, which includes lumbar, cervical, and thoracic regions (paragraph 0048), would likely include the additionally recited details of the spinal elements of these sections claimed in claims 6-8. However, it is unclear if these features are inherent to the model or not. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the specific pillars and processes claimed merely as a matter of engineering design choice, since it has been held that matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art; see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); and, that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant; See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since Triano teaches an anatomically correct spinal model including lumbar, cervical, and thoracic regions, and, teaches all of the functions of sensors mounted . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Triano et al. in view of Wilkins (US Patent No. 8,439,688 B2).
In Reference to Claim 9
Triano teaches all of the features of claim 1 as discussed above. 
Triano further teaches (Claim 9) further including a simulated articulated pelvis (item 110/210, fig’s 1-8) [].
Triano fails to teach the sensors disposed specifically on the pelvis of claim 9.
Wilkins teaches (Claim 9) one or more of the pressure sensors disposed thereon [a pelvis and skull] (items 316, fig. 3A).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the training mannequin of Triano with the feature of sensors on the pelvis as taught by the training mannequin of Wilkins for the purpose of allowing the device to provide positioning information for a wider range of skeletal components as taught by Wilkins (column 1 line 66 – column 2 line 55), making the device more versatile, more comprehensive, and more attractive to the users. This is further evidenced by the teachings of Triano, which teaches that a variety of sensors can be placed in a wide range of locations for obtaining more positioning information about the mannequin (paragraphs 0049-0051).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Triano et al. in view of Hastings (US Patent No. 10,467,927).
In Reference to Claim 10
Triano teaches all of the features of claim 1 as discussed above. 
Triano further teaches (Claim 10) further including a simulated human skull (item 119, fig’s 1-4 and corresponding element in fig’s 5-8) [].
Triano fails to teach the sensors disposed specifically on the skull of claim 10.
Hastings teaches (Claim 10) a sensor on a skull (item 16, fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the training mannequin of Triano with the feature of sensors on the skull as taught by the training mannequin of Hastings for the purpose of allowing the device to provide positioning information for a wider range of skeletal components as taught by Hastings (column 2 line 47-56), making the device more versatile, more comprehensive, and more attractive to the users. This is further evidenced by the teachings of Triano, which teaches that a variety of sensors can be placed in a wide range of locations for obtaining more positioning information about the mannequin (paragraphs 0049-0051).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Triano et al. in view of Hielscher et al. (US Patent No. 9,486,142 B2).
In Reference to Claim 13
Triano teaches all of claims 1, 11, and 12 as discussed above. 
Triano further teaches (Claim 13) wherein the display is operative to show [representative imaging] associated with the pressure applied by a user (paragraph 0072, fig. 10).

Hielscher teaches (Claim 13) [a medical imaging] display is operative to show color gradients (abstract and column 13 lines 56-60).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical display apparatus of Triano with the feature of mapping the display to a color gradient as taught by the medical display apparatus of Hielscher for the purpose of providing a user further types of display options as taught by Heilscher (column 13 line 56 – column 14 line 27), making the device more versatile for a wider range of users and for a wider range of purposes, making the device more interesting and attractive to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711